Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-21-00290-CV

                   PARRISH & CO., INC. and East Point Installers, Inc.,
                                    Appellants

                                             v.

                                   Vincent POLIDORE,
                                         Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-11827
                     Honorable Cynthia Marie Chapa, Judge Presiding

      BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE VALENZUELA

      In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED, and the cause is REMANDED to the trial court with instructions to render an order
compelling the parties to this appeal to arbitrate their disputes.

      SIGNED April 20, 2022.


                                              _____________________________
                                              Lori I. Valenzuela, Justice